Citation Nr: 1325953	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2010 (interim) rating decision confirmed and continued the denial of service connection for peripheral neuropathy of all four extremities.  A notice of disagreement was received in February 2011.  A statement of the case was issued in September 2011, and a substantive appeal was received in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran had Vietnam service.  Exposure to herbicides is therefore presumed.  He alleges that he suffers from peripheral neuropathy to include as due to herbicide exposure.  Under these particular circumstances, the Board believes a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure that the Veteran has been furnished proper VCAA notice and assistance with regard to each issue in this case.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy, to specifically include as due to herbicide exposure.  It is imperative that the claims file be made available to the examiner for review. 

The examiner should clearly report whether a medical diagnosis of peripheral neuropathy of the upper and lower extremities is warranted.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy of the upper and lower extremities is causally related to the Veteran's service, to specifically include presumed exposure to herbicides during service. 

The examiner should offer a rationale for any opinion with reference to pertinent evidence.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims on appeal.  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


